DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending and examined herein.

Priority
	The instant Application is a Continuation of Application 15/291,911, filed 12 October 2016, now US Patent 10,532,089 and claiming the benefit of priority to Provisional Application US 62/240,482, filed 12 October 2015.  Priority is acknowledged for claims 1-20.

Information Disclosure Statements
	The Information Disclosure Statements filed 2/10/2020; 8/27/2020; 8/31/2020; 9/3/2020; 9/6/2020; 10/19/2020; 2/8/2021; 3/19/2021; 7/2/2021; 7/6/2021; 8/6/2021; 9/10/2021; 9/16/2021; and 5/2/2022 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered.  Signed copies of the IDS documents are included with this Office Action.

Drawings
	The Drawings submitted 13 December 2019 are accepted.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  Hyperlinks appear at least at [0042].  All instances in the Specification should be amended.

Claim Objections
	Claims 1 and 7-10 are objected to because of the following informalities:  
	Claim 1, at step 4, recites, “electing high-affinity neoepitopes for the first and second locations…”.  This appears to be a typographical error.  It is assumed that the step should read, “selecting high-affinity neoepitopes for the first and second locations…”
	Claims 7-10 recite, “the method of claim 1 wherein the wherein the…”  Deletion of the second instance of “wherein the” is requested as it appears this is a typographical mistake.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method of making an immunotherapeutic composition.
With respect to step (2A)(1), the claims recite abstract ideas.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps to abstract ideas are as follows: 
	Claim 1: “comparing omics data for tumor cells in a first location in a patient to omics data for tumor cells in a second location in the patient…”; “determining…and HLA type of the patient”; “calculating for the neoepitopes respective binding affinities…”; [s]electing high-affinity neoepitopes…”; “selecting…target neoepitopes…”; and “generating an immunotherapeutic composition…”
	Claim 5: “confirming expression of the neoepitopes…”
	Steps of dependent claims 2-4 and 6-16 are directed to further limit the judicial exceptions as recited in claim 1.  Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation.  There are no specifics as to the methodology involved in “comparing” beyond the ability of a person to visually assess provided data and make a “comparison”.  The same is true of the steps directed to “determining”; “selecting” and “generating” where under the BRI, one could simply, for example, perform said actions with with pen and paper.  Steps directed to “calculating” are those that can be performed using mathematical functions.  It is noted that the step of “generating” is interpreted as being performed in silico (done as data generation) as is supported in the Specification at [0057].  
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims do not any additional elements and thus, are not said to include steps that provide integration of an “additional element” into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instantly rejected claims (1-16), the claims fail to recite additional elements and thus do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).     
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	Claims 17-20:  With respect to subject matter eligibility under 35 USC 101, in view of the 2019 Revised Patent Subject Matter Eligibility Guidance published 7 January 2019 (FR Vol. 84, No. 4, 2019 at 50), as pertain to claims 17-20, the steps of “administering to a patient in need thereof the immunotherapeutic composition” (claim 17 and those dependent therefrom) include specific steps that include integration of judicially recognized exceptions into practical applications by way of “administering” a specific compound (the generated immunotherapeutic composition, as in claim 1).  See Vanda Pharmaceuticals v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites, “wherein the neoepitopes are determined in silico by a process that performs location-guided synchronous alignment…”  Because claim 1, from which claim 3 depends, recites several instance of “neoepitopes” (i.e., DNA sequences that encode neoepitopes-step 1; high-affinity neoepitopes-steps 4 and 5; and target neoepitopes-step 6) it is unclear what “neoepitopes” are intended to be limited by the instant step.  It is assumed, for examination purposes, that the claim step limits the first recitation in the first claim step directed to the comparison of omics data to identify the initial encoded neoepitopes.  Clarification is requested through clearer claim language.
Claim 5 recites, “further comprising a step of confirming expression of the neoepitopes or high-affinity neoepitopes”.  As above, with several recitation of “neoepitopes” in the claim, it is unclear what the recitation “neoepitopes” is intended to limit.  In this instance, it is assumed that the neoepitopes that are limited by said step are those that are the initial neoepitopes and not the target neoepitopes in the last step.  Clarification is requested.

Double Patenting
1.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A.  Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,532,089. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1, steps 1-6 are the same as claim 1, steps (b)-(g) of the ‘089 patent.  The ‘089 patent further includes step (h) which is a limitation covered by instant claim 17 (administering).  The patent claim step (a) includes an additional limitation to “receiving omics data for tumor cells” with the stated preamble goal of treating a patient diagnosed with a tumor.  The step directed to “receiving” omics data is an obvious variant of the instant claims directed to comparing the same data, as is also done in the ‘089 patent.  As such, the claims are not patentably distinct one for the other.  Steps directed to the various types of compositions and vaccine generation in the ‘089 patent are further obvious variants of the immunotherapeutic composition as instantly claimed, as determined from the Specification definitions of the compositions herein. See for example the Specification at [0011].

Conclusion
No claims are allowed.
With respect to the prior art, the closest prior art to Hacohen (2016/0339090; IS reference) and Hacohen (2011/0293637; IDS reference), as well as the prior art to Carreno et al. (IDS reference with Supplemental material), does not teach or fairly suggest the specific steps directed to the omics comparisons that include selection of high-affinity neoepitopes and target neoepitopes for a first and second anatomically different location of a patient, and wherein the targets have the same attribute as instantly claimed.  

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1631